Littlejohn, Justice
(dissenting).
Heretofore I prepared án opinion reversing the lower court on the ground of estoppel. A majority of the court now having taken the opposite view, that opinion is herewith printed as my dissent.
The plaintiff herein procured a jury verdict against the defendant by reason of a highway contractor’s performance bond executed by the defendant. The defendant appealed, alleging, among other things, that the trial judge should have directed a verdict in its favor on the ground of estoppel.

Background of Litigation

In 1959 Robert E. Lee and Company, Inc., as prime contractor, entered into an agreement with South Caro*142lina State Highway Department to construct a section of Interstate Route 26 on South Carolina Docket No. 8.383 in Berkeley County, hereinafter referred to as the Berkeley County project.
In accordance with the contract for construction, Lee, as principal, and Continental Casualty Company, as surety, executed a standard highway contractor’s performance bond. The condition of the obligation bound Lee to well and truly perform the terms and conditions of the construction contract and to pay all claims for labor performed and for materials and supplies furnished for use on the Berkeley County construction project.
Lee subcontracted a portion of the work to the Tom Wall Construction Company. Tom Wall leased certain construction equipment hereinafter referred to as a drag line, from the plaintiff herein, Carolina Equipment and Parts Company, and used it on the subcontracted job. Tom Walls failed to pay Carolina Equipment for six months rent from February to July, 1962 inclusive.

The First Action

Upon Wall’s failure to pay rental to Carolina Equipment for these six months, Carolina Equipment sued both Wall and Continental as surety on Lee’s primary contractor’s bond. Continental interposed a general denial among other defenses.
That action against Wall and Continental was brought in Dorchester County and was bottomed on allegations that Wall performed services from February to July, 1962 in Charleston County on highway Dockets Nos. 10.471 and 10.472, hereinafter referred to as the Charleston County project (not the project referred to above). That action ended in a verdict in favor of Carolina Equipment against Wall only, in the amount of $7,330 representing rental plus interest and attorney fees as provided in the rental agreement. The jury found in favor of Continental. Wall is insolvent and the sheriff returned a nulla bona on the execution.
*143In that action H. P. Stephenson, president of the Carolina Equipment and Parts Company, who verified the complaint and who was the principal witness, testified unequivocally that Tom Wall used the equipment on the Charleston County project during the rental period involved. Such was consistent with the allegations of the verified complaint. It was on the basis of this testimony and other evidence that the jury wrote a verdict against Tom Wall and exonerated Continental.

The Present Action

The second action (now here on appeal) is bottomed on allegations that Wall performed services from February to July, 1962 in Berkeley County on highway Docket No. 8.383. The plaintiff is the same as in the former action, but Continental alone is made defendant and is sued as surety on the performance bond furnished by Lee to the Highway Department; recovery upon plaintiff’s judgment in the former action is sought for unpaid rental installments, interest, and attorney fees. Both the prior action and the present action were for rental of the same equipment between the same lessor and lessee for the same period. The allegations in the two respective complaints are obviously irreconcilable.
Continental having prevailed in the first action plead estoppel, res judicata and laches.
In this action Stephenson, as president of the Carolina Equipment and Parts Company, changed his testimony and testified unequivocally that subcontractor Wall used the drag line leased from Carolina Equipment on the Berkeley County project during the time for which rentals were unpaid. At the end of all testimony counsel for Continental moved for a directed verdict on the ground, among others, that Carolina Equipment should be estopped to bring this action because “The Plaintiff having elected its remedy in the former action should not now be allowed to follow a course or a case based on different facts or *144facts inconsistent with those relied upon in the former action.” The motion was overruled and the jury found a verdict in favor of Carolina Equipment against Continental for the amount of the previous judgment procured against Wall, or $7,330.
This appeal is taken by Continental from the order of the lower court denying the motions for a directed verdict. Several exceptions are framed and ten questions are posed in appellant’s brief. However, because of the view we take, a ruling on the question of estoppel will dispose of the appeal.
Carolina Equipment finds itself in the very uncomfortable position of having convinced two separate Dorchester County juries of facts which are irreconcilable. It is also in the unusual position of retaining and attempting to collect a judgment against Wall which it now contends was procured by its own false testimony. It would force a debt on the surety based on the contention that the judgment in the first case was procured erroneously against the principal debtor. Patently one verdict or the other is improper. This court should not speculate as to which time the witnesses were telling the truth.
Principles of estoppel are based on prejudice or injury to the one in whose behalf it is allowed, and it is permitted in order to prevent one party from adopting an inconsistent position, attitude or course of conduct to the loss or injury of another party. In judicial proceedings, fairness to one’s adversary requires that at some point a party be bound by a factual position he has formerly taken before the court. The salutary effects of and the necessity for a rule binding a party at some point to his chosen factual position are present whether the position was maintained honestly or dishonestly, carefully or negligently. The costs and expense of litigation and the vexation to the party sued is the same regardless of the cause.
Apparently during the course of the first trial it became obvious that Wall had not performed services on the Charles*145ton County project between February and July, 1962, and that Continental’s bond did not cover the Charleston County project. Continental would not of course be liable in any event unless Wall was liable for the debt. The plaintiff had, however, submitted evidence, including the testimony of its own president, sufficient to make a jury issue against Wall and Continental and the court in the first suit could not grant a directed verdict. If the jury had believed the testimony as it applied to the surety and had found against Continental, the court could have granted no relief as a matter of law. Sufficient facts were sworn to to make a jury issue.
The present record does not include all of the proceedings in the first trial. The statement of Mr. Rogers, of counsel for Continental, to the trial judge in this action, in the presence of his adversary, is significant:
“All right, sir. I think in fairness to my client, Your Honor, I would like to say this. First of all, I would like to say this, plaintiff’s counsel cannot disagree with this, that in the course of the former suit, we thought that it had been established beyond any question whatever that the former —that docket on which the former action was brought was not in the course of being constructed at the time that they alleged. This was discovered during the course of the trial. Judge Eppes called us back in there. He asked plaintiff if he didn’t want to take a voluntary non-suit and start over. This was discussed for thirty minutes or more. All of the attorneys that are here today were sitting in the Judge’s chamber. They refused. They said there [sic] were on the right one. They said they had made out a case and were entitled to go to the jury and they went. Now, certainly, Your Honor can’t put any blame on the defendant.”
Opposing counsel did not deny Mr. Rogers’ statement of this occurrence. Such statement from counsel came because the trial judge, in ruling out estoppel, apparently attached some significance to the fact that Mr. Lee of the *146Robert E. Lee Construction Company, Inc., who verified Continental’s answer, failed to acquaint the defendant in the first action with the fact that the plaintiff was suing on the wrong bond. The burden of proving the case was of course on the plaintiff and Continental could be held liable only secondarily. We do not think it was the duty of Mr. Lee, under our adversary system, to supply facts to the plaintiff to assist in procuring a valid judgment against Wall and in turn against Continental. The obligation of Lee and of Continental at most was not to affirmatively misrepresent facts.
Carolina Equipment has asserted the existence of one state of facts in the first action, and being unsuccessful against Continental in that action should not now be heard to assert a different state of facts inconsistent with those asserted in the first action. It should no be permitted to change positions and harass the defendant with another action and the expense incident thereo based on inconsistent facts.' See White v. Livingston, 234 S. C. 74, 106 S. E. (2d) 892.
Continental has been forced to. defend two suits and has been exposed to.liability in each case. Had Carolina Equipment agreed to the voluntary nonsuit in the first action as suggested by the trial judge its position would have much appeal, but having elected to cast its lot with the jury based on the testimony it had brought into court, we think it is now estopped to bring this action and the circuit judge should have so ruled.
It is unnecessary to rule on the other issues raised by the exceptions. The lower court should be,
Reversed.